Case 2:18-cv-00366-JRG-RSP Document 248 Filed 01/07/20 Page 1 of 5 PageID #: 16880



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION




    UNITED SERVICES AUTOMOBILE               §
    ASSOCIATION, a Texas reciprocal inter-   §
    insurance exchange,                      §
                                             §
                   Plaintiff,                §   CIVIL ACTION NO. 2:18-CV-366-JRG
                                             §
           v.                                §   JURY TRIAL DEMANDED
                                             §
    WELLS FARGO BANK, N.A.,                  §
    a national banking association,          §
                                             §
                   Defendant.                §




                 UNITED SERVICES AUTOMOBILE ASSOCIATION’S BENCH
                MEMORANDUM REGARDING APPORTIONMENT OF DAMAGES
                              IN LIGHT OF PRIOR ART
Case 2:18-cv-00366-JRG-RSP Document 248 Filed 01/07/20 Page 2 of 5 PageID #: 16881



               Under the law of apportionment, it is necessary “to value the entire scope of the asserted

      claims.” Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1317 (Fed. Cir. 2014), overruled on other grounds by

      Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015). The exact argument presented

      by Wells Fargo in chambers has been expressly rejected by both the Federal Circuit and Judge

      Davis.

               In Apple v. Motorola, the district court believed that the “dispositive element” in the claims

      at issue was a limitation: “‘At this point in the litigation the dispositive element of the ’949 patent

      is the use of a tap on the righthand side of the screen to switch to the next page of a Kindle book

      that has been loaded on the cell phone.’” 757 F.3d. at 1317. The Court then proceeded to require

      that the damages analysis of the expert focus on the value of this element. The Federal Circuit

      reversed:

               [T]he district court erred by not considering the full scope of infringement.
               At no point did the court ask or consider whether Napper had used reliable
               principles and methods, or sufficient data, to value the entire scope of the
               asserted claims. Consequently, the district court incorrectly focused on
               individual claim limitations in isolation when evaluating the reliability of
               Napper’s methods.

      Id. The Federal Circuit went out of its way to explain exactly why the district court’s attempt to

      require apportionment based on the limitation that differed from the prior art was pernicious:

               This is why the proper inquiry evaluates the expert’s methodology in view of
               the full scope of the infringed claims. See 35 U.S.C. § 284 (“[D]amages
               adequate to compensate for the infringement ... a reasonable royalty for the use
               made of the invention by the infringer.”) (emphasis added); Gen. Motors Corp.
               v. Devex, 451 U.S. 645, 655; 103 S.ct. 2058, 76 L.Ed.2d 211 (1983) Congress
               expressly provided in § 284 that the court `shall award the claimant
               damages adequate to compensate for the infringement.’“) (emphasis in original);
               Robert A. Matthews, Jr., Annotated Patent Digest § 30:6 (2014) (“All claim
               constructions define the bounds of what infringes, and therefore also define
               the bounds of what activity infringement damages are applicable to.”). Thus,
               the proper question is not whether a comparison to the Trackpad accurately
               values one of the claimed finger gestures. Rather, we must ask, with the entire
               scope of the asserted claims and the correct claim construction in mind. . . .

      Id. at 1318.



                                                          -1-
Case 2:18-cv-00366-JRG-RSP Document 248 Filed 01/07/20 Page 3 of 5 PageID #: 16882



              In ThinkOptics, Inc. v. Nintendo of Am., Inc., 2014 WL 2859578, at *2 (E.D. Tex. June 21,

      2014) (J. Davis), this Court reached the identical conclusion. The defendant “argue[d] the royalty

      base should only include products accused of infringing the ‘inventive’ aspects of the

      asserted patents. Thus, it maintains that Professor Slottje’s report properly excludes revenue

      associated with components alleged to infringe claimed elements that the patentee did not

      invent.” ThinkOptics, 2014 WL 2859578, at *2 (emphasis added). Judge Davis found this

      argument to be “unsupported,” and fully excluded defendant’s damages expert who relied on this

      analysis. In so doing, the Court recognized that damages must “carefully tie proof of damages to

      the claimed invention’s footprint in the market place,” and thus “must include the value of all

      claimed elements.” Id.

              This argument is appearing for the first time now not because of a lack of attention during

      the limine and motion to strike process. But because it is a new idea that is unsupported by even

      Wells Fargo’s own witnesses:

              Q. For the ’681 and ’605 patent, you analyzed all the elements in those claims,
              correct?

              A. Yes.

              Q. You don’t opine that those elements for the ’681 and ’605 patents are routine
              or commonplace, correct?

              A. I don’t believe I stated anything in that manner.

      Saffici Depo., Case 2, Vol. 2, 28:12-19.

              Q. For the combination of claim elements that make up the claims of the ’681
              patent, you don’t identify and can’t identify any system or patent or process that
              establishes that those combinations of limitations together were routine or
              commonplace in 2006, correct?

              A. I don’t believe I did.

      Id., at 30:17-24.




                                                      -2-
Case 2:18-cv-00366-JRG-RSP Document 248 Filed 01/07/20 Page 4 of 5 PageID #: 16883



      DATED: January 7, 2020             Respectfully submitted,

                                         By: /s/        Robert C. Bunt

                                         Jason Sheasby - Pro Hac Vice
                                         Lead Attorney
                                         Lisa Glasser – Pro Hac Vice
                                         Anthony Rowles - Pro Hac Vice
                                         IRELL & MANELLA LLP
                                         1800 Avenue of the Stars, Suite 900
                                         Los Angeles, CA 90067-4276
                                         Telephone: (310) 277-1010
                                         Facsimile: (310) 203-7199

                                         Robert C. Bunt
                                         TX Bar No. 00787165
                                         PARKER, BUNT & AINSWORTH, P.C.
                                         100 E. Ferguson, Suite 1114
                                         Tyler, Texas 75702
                                         Telephone: (903) 531-3535
                                         Facsimile: (903) 533-9687

                                         Attorneys for Plaintiff United Services
                                         Automobile Association (USAA)




                                          -3-
Case 2:18-cv-00366-JRG-RSP Document 248 Filed 01/07/20 Page 5 of 5 PageID #: 16884



                                    CERTIFICATE OF SERVICE

          I hereby certify that on January 7, 2020 I caused a copy of the foregoing document to be

   served by electronic mail on Defendant’s counsel of record.

                                                        /s/ Benjamin Manzin-Monnin
                                                        Benjamin Manzin-Monnin
